Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Costa on February 9, 2021.

The application has been amended as follows: 

Claim 8, line 10, “; and visually identifying the predetermined firearm caliber on the display face” has been deleted and –comprising a textual caliber indicator corresponding to the predetermined firearm caliber--. 

Reasons for Allowance
Claims 1, 5, 8 and 12 are allowed.
the prior art does not disclose a firearm display device, comprising: a body; a mounting rod projecting from the body, wherein the mounting rod comprises a first diameter configured to accept a firearm muzzle bore of a predetermined firearm caliber; a caliber identifier that corresponds to the predetermined caliber, the caliber identifier comprises at least one of a bullet and a portion of a cartridge casing; a first hole in the body comprising a second diameter, the second diameter comprises a diameter that accepts the caliber identifier,  the first diameter and the second diameter are approximately the same; wherein the body comprises a second hole that passes through the body, and is configured to accept a mechanical fastener; wherein the first hole defines a countersink for the second hole; and n the body comprises a display face comprising a textual caliber indicator corresponding to the predetermined firearm caliber.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631